UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4496



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CHRISTOPHER JUNIOR RANDALL, a/k/a Chris,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-00583-TLW)


Submitted:   July 31, 2008                 Decided:   August 4, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Hallman, Jr., Columbia, South Carolina, for Appellant.
Reginald I. Lloyd, Assistant United States Attorney, Columbia,
South Carolina, Rose Mary Sheppard Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Pursuant to a plea agreement, Christopher Junior Randall

pled guilty to conspiracy to distribute and possess with intent to

distribute    fifty   grams   or   more   of    cocaine   base   (crack),   in

violation of 21 U.S.C. § 846 (2000).           The district court sentenced

him to 324 months of imprisonment.         Randall’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

challenging the adequacy of the plea colloquy but stating that, in

his view, there are no meritorious issues for appeal.            Randall was

advised of his right to file a pro se supplemental brief but has

not done so.    We affirm.

          Counsel raises as a potential issue the adequacy of the

plea colloquy in light of the district court’s failure to inform

Randall that he had a right to persist in his plea of not guilty

under Fed. R. Crim. P. 11(b)(1)(B) and that he would be protected

from compelled self-incrimination at a jury trial, Fed. R. Crim. P.

11(b)(1)(E). Because Randall did not move in the district court to

withdraw his guilty plea on the grounds raised on appeal, any error

in the Rule 11 hearing is reviewed for plain error.                   United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (discussing

standard of review).     Our careful review of the record on appeal

convinces us that the district court’s omissions did not affect

Randall’s substantial rights.       See id.; United States v. Goins, 51

F.3d 400, 402 (4th Cir. 1995) (discussing factors courts should


                                   - 2 -
consider in determining whether substantial rights affected in

decision to plead guilty).

               In accordance with Anders, we have reviewed the entire

record    for     any     meritorious      issues      and     have    found     none.

Accordingly, we affirm Randall’s conviction and sentence.                           This

court requires that counsel inform Randall, in writing, of his

right to petition the Supreme Court of the United States for

further review.         If Randall requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court    for   leave    to    withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Randall.          We dispense with oral argument because the

facts    and    legal    contentions      are    adequately     presented      in    the

materials      before     the   court    and     argument    would     not   aid    the

decisional process.

                                                                             AFFIRMED




                                         - 3 -